Filed 12/10/21 P. v. Bingley CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B311246

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      BA282901)

CHRISTOPHER BINGLEY,

        Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, Ronald S. Coen, Judge. Reversed and remanded
with directions.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, and Amanda V. Lopez and Steven E.
Mercer, Deputy Attorneys General, for Plaintiff and Respondent.
        More than a decade ago, Defendant Christopher Bingley
(defendant) was convicted of voluntary manslaughter and second
degree robbery. More recently, defendant filed a petition seeking
vacatur of his manslaughter conviction pursuant to Penal Code
section 1170.95.1 The trial court denied the petition, and that
was the correct result at the time. But the Legislature since has
passed and the Governor has signed Senate Bill No. 775 (2020-
2021 Reg. Sess.) (SB 775), which will take effect on January 1,
2022. SB 775 amends section 1170.95 in various ways, and the
most significant for our purposes is an amendment that expressly
permits defendants convicted of manslaughter, not just murder,
to seek relief. (Stats. 2021, ch. 551, § 2.) The Attorney General
concedes the trial court’s order should be reversed and remanded
for further proceedings in the trial court after SB 775 takes
effect, and that is what we shall do after a short explanation of
the facts, procedure, and law.
       Defendant and two other individuals robbed a video game
store in 2004. During the course of the robbery, one of
defendant’s accomplices shot and killed a store customer. In lieu
of trial, defendant pled guilty to voluntary manslaughter and
second degree robbery. He was sentenced to 14 years in prison
and has since been released from custody.
       In 2020, defendant submitted a petition to the trial court
requesting resentencing under section 1170.95. Defendant
checked boxes on his petition indicating the charges against him
were such that the prosecution could have proceeded under a
felony murder theory of liability and defendant pled guilty to
manslaughter in lieu of trial where he could have been convicted

1
     Undesignated statutory references that follow are to the
Penal Code.



                               2
of murder.2 Via another checked box, defendant requested
appointment of counsel.
       The trial court denied defendant’s petition without first
appointing counsel. Defendant appealed the denial, and the
Attorney General argued (before passage of SB 775) that it was
error to refuse to appoint counsel but the error was harmless
because section 1170.95 relief is available only to defendants
convicted of murder, not manslaughter. (See, e.g., People v.
Flores (2020) 44 Cal.App.5th 985, 992-995 [those who pled guilty
to manslaughter, not murder, are not eligible for section 1170.95
relief]; People v. Cervantes (2020) 44 Cal.App.5th 884, 887
[same].)
       After passage of SB 775, however, we invited the parties to
submit supplemental briefs addressing the impact SB 775 may
have on this appeal. Defendant argues the sole issue presented
in the appeal is resolved by SB 775 because that law “‘[c]larifies
that persons who were convicted of attempted murder or
manslaughter under a theory of felony murder and the natural
probable consequences doctrine are permitted the same relief as
those persons convicted of murder under the same theories.’
(Sen. Bill No. 775 (2020-2021 Reg. Sess.) at § 1(a).)” The
Attorney General, in his supplemental brief, agrees with the
bottom line: “A Senate Bill 775 claim is technically not ripe for
adjudication because the statutory amendments to section
1170.95 will not take effect until January 1, 2022. [Citation.]
However, . . . [SB] 775 makes material changes to the law of

2
      References in the form petition to first degree or second
degree murder were crossed out and “manslaughter”—
accompanied by defendant’s initials indicating a change—was
inserted in place thereof.



                                3
section 1170.95 which, under the circumstances of this case,
affect how appellant’s petition should be adjudicated. Thus, even
if the judgment denying his petition were affirmed now under the
old law, appellant will be permitted to file a new petition after
[SB] 775 takes effect on January 1, 2022. For this reason, there
is no utility in adjudicating this appeal under the old law, only for
appellant to initiate new section 1170.95 proceedings in several
months. As a matter of judicial efficiency, this Court should
therefore reverse the judgment and remand for further
proceedings . . . .”
        It is accordingly obvious that there is little if anything that
is left in dispute in this appeal in light of passage of SB 775.
Whether because defendant would be entitled to retroactive
application of the amendments SB 775 makes to section 1170.95
(see generally In re Estrada (1965) 63 Cal.2d 740, 744-745; see
also People v. Vieira (2005) 35 Cal.4th 264, 306), which is
defendant’s view, or because defendant would be entitled to file a
new section 1170.95 petition in light of SB 775’s changes, which
is the Attorney General’s view, it is clear defendant is entitled to
benefit from enactment of SB 775. We shall accordingly reverse
the order under review and remand for further proceedings after
SB 775 takes effect.




                                  4
                             DISPOSITION
      The order denying defendant’s section 1170.95 petition is
reversed and the cause is remanded with directions to appoint
counsel for defendant, to permit the filing of an amended section
1170.95 petition if appointed counsel so chooses, and to conduct
further proceedings, on or after January 2, 2022, consistent with
section 1170.95, subdivision (c).

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           BAKER, J.

We concur:



      RUBIN, P. J.



      KIM, J.




                                5